Citation Nr: 9927883	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  95-00 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for skin cancers, to 
include basal cell carcinoma and squamous cell carcinoma, due 
to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1953.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an October 1994 rating 
decision from the Montgomery, Alabama, Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Skin cancers, to include basal cell carcinoma and 
squamous cell carcinoma, are not of service origin nor 
related to any incident in service, to include exposure to 
ionizing radiation.


CONCLUSION OF LAW

Skin cancers, to include basal cell carcinoma and squamous 
cell carcinoma, were not incurred in or aggravated by active 
service, nor may they be presumed to have been so incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim, which is plausible.  
Once a claim is well grounded, the VA has a duty to assist 
the veteran in the development of evidence pertinent to his 
claim.

In this regard, in June 1998, the Board remanded this appeal 
to the RO to inform the veteran that he had the opportunity 
to submit any additional evidence and arguments in support of 
his claim; and to furnish the veteran the appropriate release 
of information form in order to obtain copies of treatment 
records dated in 1954 from Dr. Thayer in San Diego, 
California.  By a letter dated in July 1998, the RO requested 
that Dr. Thayer in San Diego, California, furnish any 
evidence of treatment of the veteran by him on or about 1954.  
In a note received in August 1998, Dr. Thayer's office 
responded that they did not have any records on the veteran.

The Board further notes that the National Personnel Records 
Center notified the RO in July 1994 that they were unable to 
locate any additional medical records for the veteran.  The 
Board is satisfied, however, pursuant to our review of the 
entire record, that the total clinical and other documentary 
evidence available has been obtained.  The Board is satisfied 
that all reasonable efforts have been made in helping the 
veteran prove his claim.  The Board believes that the VA has 
complied with its heightened duty to assist the veteran in 
proving his claim.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. § 1110.  
Furthermore, service connection will be granted for skin 
cancer, if it is manifested to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The statutory and regulatory provisions pertaining to 
radiation exposure provide that if a veteran participated in 
a "radiation-risk" activity, the list of which includes 
Operation IVY, there is a rebuttable presumption in favor of 
service connection for certain specified disease, all of them 
malignant.  38 U.S.C.A. § 1112 (c) (West 1991); 38 C.F.R. 
§ 3.309(d) (1998).  Skin cancer is not subject to presumptive 
service connection based on radiation exposure under the 
applicable statute or regulation.

In addition, by regulation, it is also provided that if the 
veteran develops a disease identified as "radiogenic" in 
the regulation, and claims a connection to radiation 
exposure, development will be undertaken regarding his actual 
exposure dosage and whether there is an etiological 
connection between such exposure and his disease.  38 C.F.R. 
§ 3.311 (1998).  Skin cancer is included in the list of 
radiogenic diseases.

Under 38 C.F.R. § 3.311(b)(4)(iv), the initial manifestation 
of skin cancer must be 5 years or more after exposure.  
However, to prevail under 38 C.F.R. § 3.311 requires more 
than history or assertion of radiation exposure in service.  
In a claim based on participation in atmospheric nuclear 
testing such as this, the regulation  requires requesting of 
dose data from the appropriate office of the Department of 
Defense, 38 C.F.R. §3.311(a)(2)(i), or a dose estimate from a 
credible source, defined at 38 C.F.R. § 3.311(a)(3)(ii).  
Then, a determination is required from the Chief Benefits 
Director (CBD, now Under Secretary for Benefits) as to 
whether the disease claimed resulted from exposure to 
radiation in service.  An advisory opinion may be requested 
from the Chief Medical Director (CMD, now Under Secretary for 
Health).  38 C.F.R. § 3.311(b).

Further, service connection based on radiation exposure can 
also be established with proof of actual direct causation, 
which requires, as a starting point, competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  38 C.F.R. § 3.311 (1998); Combee v. Brown, 3 F.3d 
1039 (Fed. Cir. 1994).

While it appears that some of the veteran's service medical 
records may have been destroyed in a fire after service due 
to no fault of the veteran, the claims file does include the 
report of his separation medical examination.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that in a case such as this, the Board has a heightened duty 
to explain its findings and conclusions and to consider the 
benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet.App. 
365, 367 (1991).  The available separation medical 
examination conducted in November 1953, does not show any 
findings or a diagnosis of skin cancer.

From 1980 to 1995, the veteran received intermittent 
treatment at private facilities for several disorders, to 
include skin lesions variously diagnosed.  A private 
pathology reports, dated in August 1980, showed diagnoses of 
pigmented seborrheic keratosis, skin from left chin and two 
benign intradermal nevi, skin from under right nostril and 
left chin; and benign intradermal nevus of the left shoulder. 

A private pathology report dated in July 1987 included a 
diagnosis of squamous cell carcinoma in-situ, skin from left 
tip of nose.  Private medical records dated in 1992 and 1993 
show treatment for several lesions over various areas.  In 
May 1992 he was treated squamous cell carcinoma skin lesions.  
In August 1994 he was treated for basal cell carcinoma of the 
right cheek.

A VA general medical examination was performed in September 
1994.  The diagnoses include history of radiation exposure 
and a history of several skin cancers removed from facial 
area with scars.

A private medical record dated in February 1995 included a 
diagnosis of probable folliculitis.  In a medical record 
dated in June 1995, the private physician noted that the 
veteran was seen for a follow-up evaluation of his previously 
treated skin cancers and that the veteran had healed well 
with no recurrence.

A letter from the Defense Nuclear Agency dated in February 
1996 noted that historical records confirmed that the veteran 
was present at Operation IVY, a U.S. atmospheric nuclear test 
series conducted at the Pacific Proving Ground during 1952.  
It was indicated that, at that time, the veteran was assigned 
to the 7131st Army Unit, Signal Detachment.  It was also 
indicated that a careful search of dosimetry data revealed no 
record of radiation exposure for the veteran.  However, a 
scientific dose reconstruction indicated that the veteran 
would have received a probable dose of 0.1 rem gamma.  This 
dose had an upper error bound of 0.2 rem gamma.  It was 
further indicated that a scientific dose reconstruction 
titled Neutron Exposure for DoD Nuclear Test Personnel (DNA-
TR-84-405, available at the RO) showed that due to the 
distance of the veteran's unit from ground zero, he had 
virtually no potential for exposure to neutron radiation.  It 
was further indicated that there was no evidence to suggest 
that skin cancer was associated with radiation doses 
(external or internal) at the levels received by participants 
in atmospheric nuclear testing. Accompanying this letter was 
a history of the veteran's unit and the Executive Summary 
from a National Academy of Sciences report.

In another medical record dated in July 1996, the private 
physician noted that the veteran's entire body was examined 
and that there was no evidence of clinically significant 
lesions other than those noted previously.

In October 1996, the RO forwarded the case to the Director of 
the VA Compensation and Pension Service who, forwarded the 
case to the Under Secretary For Health for review and an 
advisory opinion as to whether or not it was at least as 
likely as not that the veteran's squamous cell carcinoma and 
basal cell carcinoma skin cancers resulted from exposure to 
radiation in service.

In a December 1996 memorandum response to a request for 
review of the veteran's claims file, the VA Chief Public 
Health and Environmental Hazards Officer noted that the 
veteran was reported to have been exposed to the following 
doses of ionizing radiation during military service: 0.1 rem 
gamma with an upper bound of 0.2 rem gamma with virtually no 
potential for exposure to neutron radiation.  The VA Chief 
Public Health and Environmental Hazards Officer noted that 
the CIRRPC Science Panel Report (Number 6, 1988) does not 
provide screening doses for skin cancer; that skin cancer 
usually has been attributed to ionizing radiation at high 
doses, e.g. several hundred rads; and that excess numbers of 
basal cell skin cancers also have been reported in margins of 
irradiated areas which received estimated doses of 9-12 rads 
(Health Effects of Exposure to Low Levels of Ionizing 
Radiation (BEIR V), 1990, pages 325 to 327).  Consequently, 
it was the VA Chief Public Health and Environmental Hazards 
Officer's conclusion that it was highly unlikely that the 
veteran's basal or squamous cell skin cancers could be 
attributed to exposure to ionizing radiation in service.

The Director of VA Compensation and Pension Service, the CBC 
designee, agreed in a December 12, 1996, Advisory Opinion 
with the December 18, 1996, medical opinion of the VA Chief 
Public Health and Environmental Hazards Officer.  The 
Director of VA Compensation and Pension Service noted that, 
as a result of the medical opinion and following review of 
the evidence in its entirety, it was her opinion that there 
was no reasonable possibility that the veteran's basal or 
squamous cell skin cancers was the result of his exposure to 
ionizing radiation in service.

The veteran testified before a hearing officer at the RO in 
February 1997 that he developed skin cancer while he was 
aboard a ship, the USS Estes, as a result of his exposure to 
relatively low levels of radiation due to secondary fallout 
following air and ground blasts in 1952.  The veteran also 
testified that he felt that his radiation exposure had 
affected the birth of his children.

To summarize, the evidence does not indicate that skin cancer 
was present in service or was manifested to a compensable 
degree within one year following separation therefrom.  
Medical evidence of record shows that the first report of 
skin cancer pathology was in the 1980s.

The Board finds that the opinion of the VA Chief Public 
Health and Environmental Hazards Officer is well reasoned and 
persuasive.  The skin cancer is not considered a radiogenic 
disease under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309; 
however, it is considered a potentially radiogenic disease 
under 38 C.F.R. § 3.311.  Nevertheless, based on the VA Chief 
Public Health and Environmental Hazards Officer's decision, 
the Board concludes that there is no reasonable possibility 
that the inservice exposure to ionizing radiation caused the 
veteran's basal or squamous cell skin cancers.

Additionally, the Board points out that while the veteran has 
provided credible testimony expressing his belief that he has 
skin cancer as a result of exposure to ionizing radiation, 
this is not corroborated by any of the available evidence.  
The veteran is not shown to be possessed of the medical 
credentials requisite to offering a competent medical opinion 
as to causation and/or diagnosis.  Espiritu v. Derwinski, 2 
Vet.App. 492, 495 (1992).  Furthermore, the veteran has not 
submitted any competent evidence relating the skin cancers to 
his military service. Combee v. Brown, 3 F.3d 1039 (Fed. Cir. 
1994).

In view of the foregoing, and in the absence of any medical 
opinion or other medical evidence supporting the veteran's 
claim, the Board concludes that the preponderance of the 
evidence is against service connection for skin cancer, to 
include basal cell carcinoma and squamous cell carcinoma, due 
to his military service, to include exposure to ionizing 
radiation.  Consequently, the Board concludes that service 
connection for skin cancer, to include basal cell carcinoma 
and squamous cell carcinoma, due to exposure to ionizing 
radiation is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311, (1998).


ORDER

Service connection for skin cancers, to include basal cell 
carcinoma and squamous cell carcinoma, due to exposure to 
ionizing radiation, is denied.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

